OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by reducing defendant’s conviction of depraved indifference murder (Penal Law § 125.25 [2]) to manslaughter in the second degree (Penal Law § 125.15 [1]), and by remitting the case to Supreme Court for resentencing and, as so modified, affirmed. Defendant did not commit depraved indifference murder within the meaning of the statute (see People v Suarez, 6 NY3d 202, 212-214 [2005]). We disagree with the contention of our dissenting colleague that by leaving the victim to die, as here, defendant committed depraved indifference murder. That test would sweep in the vast number of homicides where the killers do not linger with their victims, awaiting aid (see id. at 209 n 3). “[[Irrespective of what the actor does or does not do after inflicting the fatal injury, depraved indifference murder is not made out unless the core statutory requirement of depraved indifference is established” (id. at 210) (emphasis added).